         Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA,                          §
                                                       §
                               Plaintiff,              §
                                                       §
    v.                                                 §            CASE NO. 7:19-CV-409
                                                       §
    6.10 ACRES OF LAND, MORE OR LESS,                  §
    SITUATE IN HIDALGO COUNTY,                         §
    STATE OF TEXAS; YOLANDA                            §
    HERNANDEZ, ET AL.                                  §
                                                       §
                            Defendants.                §


    AMICUS RESPONSE BRIEF REGARDING OWNERSHIP OF SUBJECT PROPERTY


          Pursuant to the Court’s request at the October 14, 2020 title hearing, the UNITED STATES

OF AMERICA (hereinafter “Plaintiff”) in its role as amicus curiae submits the following brief

regarding ownership of the subject property in response to “Defendants Ventura Brewster Flores,

Amalia Brewster Sanchez, Rose Brewster Dillard, Louisa Brewster Gallardo, and Jamie Lanay

Brewster’s Brief in Support of Ownership of the Subject Property.” While the United States takes

no formal position regarding the interests of potential claimants, the United States believes that

resolution of title ownership is necessary before just compensation may be determined and

awarded.

                                   I.       PROCEDURAL HISTORY

         1. On December 11, 2019, Plaintiff filed a Declaration of Taking 1 and Complaint in

Condemnation 2 for a fee simple interest in 6.10 acres of land, more or less, located in Hidalgo


1
    Dkt. No. 2.
2
    Dkt. No. 1.
                                                 Page 1 of 19
                         Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 2 of 19




County, Texas, identified as Tract RGV-WSL-4004 (hereinafter referred to as the “Subject

Property”). The interest and property are more particularly described at Schedules “C”, “D”, and

“E” of the Declaration of Taking. 3

    2. On December 17, 2019, Plaintiff deposited $25,010.00 into the Registry of the Court as

estimated just compensation for the fee taking of the Subject Property. 4 Pursuant to 40 U.S.C. §

3114(b)(1), the filing and the deposit immediately vested title to the Subject Property in the United

States.

    3. On February 5, 2020, the Court issued a Rule 16 Scheduling Order 5 setting deadlines in

this case.

    4. On August 21, 2020, Plaintiff and Defendants Ventura Brewster Flores, Amalia Brewster

Sanchez, Rose Brewster Dillard, Louisa Brewster Gallardo, and Jamie Lanay Brewster (hereinafter

“Defendants”) jointly moved for an extension of the Court’s scheduling order deadlines and

requested the Court schedule a title hearing. 6

    5. On September 16, 2020, the Court issued an Amended Rule 16 Scheduling Order7

modifying the deadlines in this case, and an Order Setting Title Hearing 8 scheduling a title hearing

for October 14, 2020 at 10:00 a.m.

    6. On October 8, 2020, Plaintiff filed an Amicus Brief Regarding Ownership of the Subject

Property 9 in order to assist the Court in resolving title ownership so that just compensation could

be determined and awarded.




3
  See Dkt. No. 2-1.
4
  Dkt. No. 6.
5
  Dkt. No. 98.
6
  Dkt. No. 121.
7
  Dkt. No. 122.
8
  Dkt. No. 123.
9
  Dkt. No. 125.
                                              Page 2 of 19
                      Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 3 of 19




     7. On October 14, 2020, prior to the title hearing, Defendants filed their Brief in Support of

Ownership of the Subject Property10 disagreeing with Plaintiff’s understanding of ownership of

the Subject Property, and asserting that they recognize the owners of the Subject Property to be

only the heirs of Clemencia Jackson de Brewster based on Section 16.0265 of the Texas Civil

Practice and Remedies Code, which is a 15-year adverse possession statute that allows adverse

possession of property by cotenant heirs.

     8. At the title hearing on October 14, 2020, Plaintiff and Defendants informed the Court that

they had conferred regarding the title issues in this case, and requested that the Court determine

title based on briefs. The Court subsequently requested Plaintiff file a responsive brief addressing

the adverse possession issue raised by Defendants by November 4, 2020, and provided that the

Defendants could file a sur-reply by November 12, 2020.

     9. Accordingly, Plaintiff now submits the following responsive brief in its role as amicus

curiae to assist the Court in resolving the title issues in this case.

                                   II.     STATEMENT OF FACTS

     A. Summary of Title

     10. As discussed in Plaintiff’s amicus brief, title to the Subject Property runs from an

Agreement of Partition recorded November 18, 1914 in the Hidalgo County Deed Records,11

wherein Leonardo Jackson acquired his interest in the Subject Property. 12




10
   Dkt. No. 127.
11
   See Ex. 1 – Agreement of Partition, Doc. No. 1914-90000154, Recorded November 18, 1914, Deed Records of
Hidalgo County, Texas.
12
   Id.
                                                  Page 3 of 19
                       Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 4 of 19




    11. Leonardo Jackson died intestate on April 6, 1924, 13 and his interest in the Subject Property

was divided equally among his nine children, 14 subject to a 1/3 life estate interest held by his

spouse, Antonia Hernandez Jackson. 15

    12. At the time of Leonardo Jackson’s death, his nine children were as follows: Apolonio

Jackson, Daniel Jackson, Fernando Jackson, Leonardo Jackson, Jr., Santiago Jackson, Isabel

Jackson Sanchez, Andrea Jackson Handy, Josefa Jackson Olbera, and Clemencia Jackson

Brewster. 16

    13. On July 24, 1937, Leonardo Jackson’s surviving wife and nine children together granted

and signed a perpetual easement granting the County of Hidalgo access to the Subject Property for

purposes of “constructing, operating, and maintaining suitable levees[.]”17 Hidalgo County

subsequently conveyed the easement to the United States of America on October 5, 1937. 18

    14. On July 29, 1952, following a series of transactions, Andrea Jackson de Munoz, Clemencia

Jackson Brewster, Isabel Jackson Sanchez, Daniel Jackson, Sr., Apolonio Jackson, Sr., Leonardo

Jackson, Jr., Josefa Jackson Olvera, and W.E. Richey partitioned all of Portion 1 of the Rachel

Webber Tract of the El Gato Grant via Partition Deed 19 but they specifically excluded the 6.10

acre Subject Property as they were apparently under the mistaken belief that they had sold in fee

the 6.10 acre Subject Property when they granted the perpetual easement over the Subject Property




13
   Ex. 2 - Aff. of J.P. Bowie, Doc. No. 1937-8805, Recorded October 5, 1937, Deed Records of Hidalgo County,
Texas.
14
   As inherited property, each of the nine children’s interest in the Subject Property was their separate property. Tex.
Family Code § 3.001(2).
15
   Tex. Prob. Code § 38(b)(1). Antonia Hernandez Jackson was his second wife.
16
   See Ex. 2, supra note 13.
17
   Ex. 3 - Levee Easement, Doc. No. 1937-8801, Recorded October 5, 1937, Deed Records of Hidalgo County, Texas.
18
   See Ex. 4 - Easement Deed, Doc. No. 1937-8800, Recorded October 5, 1937, Deed Records of Hidalgo County,
Texas.
19
   Ex. 5 - Partition Deed, Doc. No. 1953-10745, Recorded July 9, 1953, Deed Records of Hidalgo County, Texas; see
Ex. 6 – Affidavit and Map of Proposed Partition, Doc. No. 1964-10984, Recorded June 22, 1964, Deed Records of
Hidalgo County, Texas.
                                                      Page 4 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
        Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 5 of 19




to Hidalgo County, which was subsequently transferred to the United States for construction of

the levee. Because of this mistaken belief, they failed to specifically account for the Subject

Property in any later surveys, partitions, or conveyances.

       15. At the time of the 1952 partition, the percentage 20 of ownership interests in the Subject

Property were as follows:

                (A) Andrea Jackson de Munoz,
                    as separate property                           .212931035 (49.4/232)

                (B) Apolonio Jackson a/k/a
                    Apolonio Jackson, Sr.,
                    as separate property                           .169827586 (39.4/232)

                (C) Daniel Jackson a/k/a
                    Daniel Jackson, Sr.,
                    as separate property                           .148275862 (34.4/232)

                (D) Ysabel Jackson de Sanchez a/k/a
                    Isabel Jackson a/k/a
                    Isabel Sanchez,
                    as separate property                           .148275862 (34.4/232)

                (E) Clemencia Jackson Brewster,
                    as separate property                           .148275862 (34.4/232)

                (F) Josefa Jackson Ponce a/k/a
                    Josefa Jackson Olvera
                    as separate property                           .080818966 (18.75/232)

                (G) W. E. Richey                                   . 043103448 (10/232)

                (H) Fernando Jackson,
                    as separate property                           .016163793 (3.75/232)

                (I) Leonardo Jackson, Jr.,
                    as separate property                           .016163793 (3.75/232)

                (J) Santiago Jackson,
                    as separate property                           .016163793 (3.75/232)



20
     The ownership interests are identified in percentages rather than fractions for ease of division.
                                                       Page 5 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 6 of 19




                 Total:                                      1.00000000 (232/232)

     16. After the 1952 partition, Fernando Jackson and Santiago Jackson each deeded their entire

right, title, and interest they inherited from their mother, Antonia Jackson Hernandez, which

included their interest in the Subject Property, to their brother Leonardo Jackson, Jr. 21 Leonardo

Jackson, Jr.’s interest in the Subject Property therefore increased to .048491379 (11.25/232).

     17. Thereafter, the Subject Property was never specifically accounted for in later surveys,

partitions, or conveyances, and it remained an asset shared equally by all of Leonardo Jackson’s

original heirs and W.E. Richey; and as each died; the share amounts became smaller but continued

to be conveyed by will or intestacy as detailed previously throughout Plaintiff’s Amicus Brief

Regarding Ownership of the Subject Property. 22

     B. Clemencia Jackson Brewster’s Interest

     18. As is relevant to this response brief, Clemencia Jackson Brewster was one of Leonardo

Jackson’s original heirs who inherited an interest in the Subject Property and subsequently owned

an undivided .148275862 (34.4/232) interest in the Subject Property following the 1952 partition.

     19. Clemencia Jackson Brewster’s estate was probated in Hidalgo County Cause No. 26,706-

C 23 following her death on March 10, 1989. Her will provided that all of her “property and estate,

real and personal or mixed” be divided in eight equal portions among each of her seven surviving

children, 24 and the heirs of her predeceased son, James J. Brewster. Following the probate of her

estate, each of Clemencia Jackson Brewster’s seven surviving children and the heirs of her son,


21
   Ex. 7 - Quitclaim Deed, Doc. ID 1955-7133, Recorded April 18, 1955, Deed Records of Hidalgo County, Texas;
Ex. 8 - Quitclaim Deed, Doc. ID 1955-11081, Recorded June 21, 1955, Deed Records of Hidalgo County, Texas.
The Subject Property is not specifically referred to in either of these documents.
22
   See Dkt. No. 125.
23
   Ex. 9 – Last Will and Testament of Clemencia Jackson de Brewster, Doc. No. 1997-571907, Recorded Jan. 9, 1997,
Deed Records of Hidalgo County, Texas.
24
   See id. The surviving children of Clemencia Jackson Brewster were: Samuel J. Brewster, George “Jorge” Brewster,
Ventura Brewster Flores, Amalia Brewster Sanchez, Rose Brewster Dillard, Louisa Brewster Gallardo, and Jamie
Lanay Brewster (f/k/a Luis Brewster, Jr.).
                                                      Page 6 of 19
                          Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 7 of 19




James J. Brewster, received an equal share of her interest in the Subject Property, amounting to a

.018534483 undivided interest.

     20. Defendants continue to hold their own .018534483 undivided interest in the Subject

Property, and the .018534483 undivided interest that would have been held by Samuel Jackson

Brewster, James J. Brewster, and George “Jorge” Brewster, Sr. has been divided amongst their

heirs as detailed previously in Plaintiff’s Amicus Brief Regarding Ownership of the Subject

Property. 25

                                            III.     ISSUE TO BE DECIDED

     21. The only issues before the Court are the determination of (1) the identification of the parties

entitled to just compensation for the taking of the Subject Property, and (2) the amount of just

compensation to be paid for the property. In order to assist the Court in determining the first of

these issues, Plaintiff now addresses the issue of whether Section 16.0265 of the Texas Civil

Practice and Remedies Code applies in this case, as Defendants have asserted that they meet the

requirements of this statute to establish adverse possession by cotenant heirs. 26

                                          IV.      LEGAL STANDARD

     22. Defendants assert that they meet all requirements to establish adverse possession as

cotenant heirs under Section 16.0265 of the Texas Civil Practice & Remedies Code. 27

A. Federal Law in Condemnation Cases

     23. It is well-established that federal courts sitting in condemnation cases are authorized to

determine who among competing claimants held title to land prior to its condemnation. 28 Courts

25
   See Dkt. No. 125 ¶¶ 36-40.
26
   Dkt. No. 127.
27
   Id. at ¶ 7.
28
   United States v. 22,680 Acres of Land in Kleberg Cty., Tex., 438 F.2d 75, 77 (5th Cir. 1971); Clark v. White, 185
F.2d 528, 530 (5th Cir. 1950); see FRCP 71.1(h); United States v. Reynolds, 397 U.S. 14, 19-20, (1970) (explaining
that “except for the single issue of just compensation, the trial judge is to decide all issues, legal and factual, that may
be presented...”).
                                                      Page 7 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 8 of 19




should resolve title issues as a preliminary matter, prior to granting just compensation. 29 Where

more than one party claims ownership of land, the burden is on the claimant to establish his or

her right to the property in question. 30

     24. In determining title, federal courts look to the substantive law of the state in which the

property is located to determine a party’s interest in land. 31 While the United States is expected

to aid the Court in its determination of title to land prior to condemnation, the United States takes

no advocacy position regarding title matters in its role as amicus curiae. 32

B. Texas Civil Practice & Remedies Code § 16.0265

     25. Under Texas law, cotenant heirs may acquire the interest of other cotenant heirs in real

property by adverse possession if they meet the requirements of Section 16.0265 of the Texas

Civil Practice & Remedies Code. This statute provides a 15-year combined limitations period in

order for cotenant heirs to adversely possess the real property of other cotenant heirs. 33 A

cotenant heir is “one of two or more persons who simultaneously acquire identical, undivided

ownership interests in, and rights to possession of, the same real property” under Texas law “or a

successor in interest of one of those persons.” 34

     26. In order to initiate a claim of adverse possession against cotenant heirs under Section

16.0265, the cotenant heirs claiming adverse possession must:

         a. File an affidavit of heirship and affidavit of adverse possession 35 in the deed records

             of the county in which the real property is located;


29
   Atomic Fuel Co., 383 F.2d at 3.
30
   See United States v. Lee, 360 F.2d 449, 452 (5th Cir. 1966); United States v. Certain Land in the Village of Highgate
Springs, 413 F.2d 128 (2nd Cir. 1969).
31
   See United States ex. Rel. T.V.A. v. Powelson, 319 U.S. 266, 279 (1943).
32
   See United States v. Certain Lands in Town of Hempstead, 129 F.2d 918, 920 (2d Cir. 1942); see also Fed. R. Civ.
P. 71.1 advisory committee’s notes to 1951 edition, not to Subdivision 1.
33
   Tex. Civ. Prac. & Rem. Code § 16.0265.
34
   Id. at § 16.0265(a).
35
   The affidavit of adverse possession must include:
                                                      Page 8 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 9 of 19




        b. Publish notice of the claim of adverse possession “in a newspaper of general

             circulation in the county” where the real property is located “for the four consecutive

             weeks immediately following the date” the affidavit of heirship and affidavit of

             adverse possession are filed; and

        c. Provide written notice of the claim of adverse possession “to the last known addresses

             of all other cotenant heirs by certified mail, return receipt requested.” 36

    27. Additionally, the cotenant heirs claiming adverse possession under Section 16.0265 must

show that “for a continuous, uninterrupted 10-year period immediately preceding the filing of”

an affidavit of heirship and affidavit of adverse possession as required by Subsection (c), the

possessing cotenant heirs (1) peaceably and exclusively held possession of the property; (2)

cultivated, used, or enjoyed the property; and (3) paid all property taxes not later than two years

after the date the taxes became due. 37 The adverse possessing cotenant heirs must additionally

show that during this 10-year period, no other cotenant heir has:

             (A) contributed to the property’s taxes or maintenance

             (B) challenged a possessing cotenant heir’s exclusive possession of the property;




        (1) a legal description of the property that is the subject of the adverse possession;
        (2) an attestation that each affiant is a cotenant heir of the property who has been in peaceable and
        exclusive possession of the property for a continuous, uninterrupted period during the 10 years
        preceding the filing of the affidavit;
        (3) an attestation of cultivation, use, or enjoyment of the property by each affiant during the 10 years
        preceding the filing of the affidavit;
        (4) evidence of payment by the affiant or affiants of all property taxes on the property . . . during
        the 10 years preceding the filing of the affidavit; and
        (5) an attestation that there has been no action described in Subsection (b)(2) by another cotenant
        heir during the 10 years preceding the filing of the affidavit.

Id. at § 16.0265(d) (emphasis added)
36
   Id. at § 16.0265(c).
37
   Id. at § 16.0265(b)(1).
                                                 Page 9 of 19
                         Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 10 of 19




              (C) asserted any other claim against a possessing cotenant heir in connection with the

                   property;

              (D) acted to preserve the cotenant heir’s interest in the property by filing notice of the

                   cotenant heir’s claimed interest in the deed records of the county in which the

                   property is located; or

              (E) entered into a written agreement with the possessing cotenant heir under which

                   the possessing cotenant heir is allowed to possess the property but the other

                   cotenant heir does not forfeit that heir’s ownership interest. 38

     28. If the above requirements are met, and the adverse possessing cotenant heirs have filed

the affidavits as required in Subsection (c), the other cotenant heirs have 5 years from the date of

filing of the affidavits during which time they “must file a controverting affidavit or bring suit to

recover the cotenant heirs interest in real property adversely possessed,” or “title vests in the

adversely possessing cotenant heir or heirs.” 39

                                                V.      ANALYSIS

     29. Although Plaintiff takes no advocacy position regarding ownership of the Subject Property,

it offers the following analysis regarding whether Section 16.0265 of the Texas Civil Practice &

Remedies Code is applicable in this case in its role as amicus curiae to assist the Court in

determining this issue.

A. Cotenant Heirs

     30. Defendants assert that they are cotenant heirs because they inherited an interest in the

Subject Property from their mother, Clemencia Jackson Brewster. 40



38
   Id. at § 16.0265(b)(2).
39
   Id. § 16.0265(e)-(f).
40
   Dkt. No. 127 at ¶ 8.
                                                     Page 10 of 19
                             Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 11 of 19




     31. Defendants’ mother is Clemencia Jackson Brewster. She and her eight other siblings

originally inherited their interest in the Subject Property when their father, Leonardo Jackson, died

intestate on April 6, 1924. Clemencia Jackson Brewster then died testate on March 10, 1989, and

her will divided her interest in the Subject Property into eight equal portions among each of her

seven surviving children and the heirs of her predeceased son, James J. Brewster. 41 Defendants

make up five out of the seven children who had survived Clemencia Jackson Brewster.

     32. Upon the death of Leonardo Jackson, Clemencia Jackson Brewster was a cotenant heir of

the Subject Property because she simultaneously acquired an “identical, undivided ownership

interest[] in, and rights to possession of” the Subject Property with her eight other siblings. 42

Clemencia Jackson Brewster subsequently passed away, leaving her interest in the Subject

Property to Defendants, her other two surviving children who have since passed away, and the

heirs of her predeceased son, James J. Brewster.

     33. As successors in interest to Clemencia Jackson Brewster’s interest in the Subject Property,

Defendants and the heirs of their three deceased siblings appear to be cotenant heirs within the

meaning of Subsection 16.0265(a). 43

B. Initiating Adverse Possession Under Section 16.0265

     34. Defendants next acknowledge that neither they, nor any of the other heirs previously

identified by Plaintiff, have met the requirements to initiate adverse possession under Section

16.0265. 44 Defendants contend that they have not initiated this action because “questions or




41
   See Ex. 9, supra note 23.
42
   See Tex. Prob. Code § 38(b)(1).
43
   Tex. Civ. Prac. & Rem. Code § 16.0265(a).
44
   Dkt. No. 127 ¶¶ 24-25.
                                                Page 11 of 19
                        Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 12 of 19




discussions regarding ownership of the [S]ubject [P]roperty arose after the filing of the present

suit.” 45

     35. Subsection (c) of Section 16.0265 specifically states that “[t]o make a claim of adverse

possession against a cotenant heir,” the cotenant heirs “claiming adverse possession must” meet

its requirements. 46 The requirements of Subsection (c) appear to be intended to provide notice to

other cotenant heirs of the adversely possessing cotenant heirs’ claim of adverse possession against

the property. Without this notice, the other cotenant heirs are not be presented with the opportunity

to dispute the claim of adverse possession.

     36. While Defendants recognize that Subsection (c) is an affirmative step which initiates a

claim of adverse possession by cotenant heirs, they acknowledge that none of the requirements

were initiated here. 47 Rather, they contend that their actions in this condemnation action mirror the

steps of Subsection (c) and therefore meet the requirements of the statute. 48 Defendants have not

shown, however, that they have taken any affirmative steps prior to or after the filing of this action

to comply with the requirements of Subsection (c). They have not shown that they filed an affidavit

of heirship and affidavit of adverse possession in the deed records of Hidalgo County, Texas,

where the Subject Property is located. 49 They also have not shown that they published their adverse

possession claim in a newspaper of general circulation in Hidalgo County, Texas or provided

written notice of their claim of adverse possession to all other cotenant heirs. 50 Although the other

landowners named in this action are aware of the condemnation action, it does not appear any of

them are aware of Defendants’ claim of adverse possession. Additionally, it does not appear they


45
   Id. at ¶ 24.
46
   Tex. Civ. Prac. & Rem. Code § 16.0265(c) (emphasis added).
47
   Dkt. No. 127 ¶¶ 25, 28.
48
   Id. at ¶ 28.
49
   Tex. Civ. Prac. & Rem. Code § 16.0265(c)(1).
50
   Id. at § 16.0265(c)(2)-(3).
                                                   Page 12 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 13 of 19




were notified of this claim through Defendants’ brief, as the brief was only served on counsel of

record and the other landowners are all pro se. 51

     37. Because Defendants have not shown that they meet any of the requirements to initiate a

claim of adverse possession by cotenant heirs under Section 16.0265, it does not appear that this

statute would apply in this case to support a claim of adverse possession. 52

C. Ten Years Preceding Initiation of Adverse Possession Under Section 16.0265

     38. Defendants next contend that they have met all substantive requirements of Subsection

16.0265(b) to support a claim of adverse possession as cotenant heirs. 53 Although Defendants do

not appear to meet the required elements to initiate a claim of adverse possession by cotenant heirs

under Subsection (c), Plaintiff proceeds to analyze the elements of Subsection (b) to assist the

Court.

     39. Once a claim of adverse possession by cotenant heirs is initiated by meeting the

requirements of Subsection (c), the adversely possessing cotenant heirs must show action on their

part and inaction on the part of the other cotenant heirs “for a continuous, uninterrupted 10-year

period” prior to the filing of the affidavits required by Subsection (c). 54

             a. Requirements for Adversely Possessing Cotenant Heirs

     40. Defendants assert that they meet all requirements of Subsection 16.0265(b)(1) to support a

claim of adverse possession as cotenant heirs. 55

     41. As noted above, Subsection 16.0265(b)(1) requires that “for a continuous, uninterrupted

10-year period” preceding the filing of the affidavits required in Subsection (c), adversely

51
   See Dkt. 127, Certificate of Service.
52
   See Tran v. Macha, 213 S.W.3d 913, 914 (Tex. 2006) (citing Bywaters v. Gannon, 686 S.W.2d 593, 595 (Tex.
1985)) (finding that adverse possession requires “visible appropriation; mistaken beliefs about ownership do not
transfer title until someone acts on them.”).
53
   Dkt. No. 127 ¶ 12.
54
   Tex. Civ. Prac. & Rem. Code § 16.0265(b).
55
   Dkt. No. 127 ¶ 12.
                                                    Page 13 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 14 of 19




possessing cotenant heirs (1) peaceably and exclusively hold possession of the property; (2)

cultivate, use, or enjoy the property; and (3) pay all property taxes not later than two years after

the date the taxes became due. 56

     42. Defendants first contend that they have held the Subject Property in peaceable and

exclusive possession for decades as inheritance from their mother because they use it to access

their homes and they have not been questioned by any other cotenant heir about their exclusive

possession of the Subject Property. 57 As Defendants acknowledge, the Subject Property consists

mostly of the International Boundary and Water Commission (“IBWC”) levee. 58 It is well-known

that the levee is used by U.S. Border Patrol agents in their efforts to secure the border, and

landowners living in the area have acknowledged their use of the levee throughout negotiations

with Plaintiff. While Defendants appear to contend that they have held peaceable and exclusive

possession of the Subject Property because they use it as a driveway, that would not appear to be

sufficient to support a claim of adverse possession as they have not shown that their use is

exclusive, nor have they shown any additional action taken by them on the Subject Property

establishing peaceable and exclusive possession. 59

     43. Defendants next assert that they have used and enjoyed the Subject Property because they

have used the lands north and south of the Subject Property “for as long as they can remember”

and they use the levee on the Subject Property “to get to their home and to leave it . . . .” 60 As

discussed above, however, the Subject Property is encumbered mostly by the IBWC levee and


56
   Tex. Civ. Prac. & Rem. Code § 16.0265(b)(1).
57
   Dkt. No. 127 ¶¶ 14-15.
58
   Id.
59
   See Tran, 213 S.W.3d at 914 (determining that joint use of a driveway was not enough to support a claim of
adverse possession “because ‘possession must be of such character as to indicate unmistakably an assertion of a
claim of exclusive ownership in the occupant.’”); see also Bywaters, 686 S.W.2d at 595 (finding that a claim of
ownership and claim that property was “maintained, clipped, preserved, watered and nurtured” was insufficient to
establish exclusive adverse possession).
60
   Dkt. No. 127 ¶ 16.
                                                    Page 14 of 19
                          Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 15 of 19




Defendants have not shown how they have used, enjoyed, or cultivated the land other than stating

they use it to access their homes. Their use of the levee as a driveway does not appear exclusive,

and “[j]oint use is not enough” to establish adverse possession. 61 Again, their claims of ownership

and use alone would not appear to be sufficient to support a claim of adverse possession. 62

     44. Regarding payment of property taxes on the Subject Property, Defendants acknowledge

and Plaintiff agrees that no property taxes exist for the Subject Property. 63 This property was

previously omitted by the Hidalgo County Appraisal District and did not exist in the appraisal

district records until 2020, 64 when it was provided a Tax Identification Number for the first time.65

Because the Subject Property was an omitted property, it was never taxed. 66 Accordingly, there is

no way Defendants could have paid all property taxes on the Subject Property, as no property taxes

existed prior to 2020.

             b. Inaction of Cotenant Heirs

     45. Defendants next contend that the other cotenant heirs named in this action have failed to

take any action to invalidate their claim of adverse possession under Subsection 16.0265(b)(2). 67

     46. As also discussed above, the adverse possessing cotenant heirs must additionally show that

during the 10-year period preceding the filing of the affidavits required by Subsection (c), no

cotenant heir has: (A) contributed to the property’s taxes or maintenance; (B) challenged the

exclusive possession of adverse possessing cotenant heirs; (C) asserted another claim against a

possessing cotenant heir related to the property; (D) acted to preserve their interest in the property


61
   Tran, 213 S.W.3d at 914.
62
   See Bywaters, 686 S.W.2d at 595; see also Tran, 213 S.W.3d at 914 (“there must be adverse possession, not just
adverse beliefs.”).
63
   Dkt. No. 127 ¶ c).
64
   Ex. 10 – Hidalgo County Appraisal District Email.
65
   See Ex. 11 – Hidalgo CAD-Property Details. It is also not currently taxed as the United States is identified as the
owner of the Subject Property.
66
   See Ex. 10, supra note 64.
67
   Dkt. No. 127 ¶ 19.
                                                   Page 15 of 19
                          Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 16 of 19




by filing notice of their interest in the deed records of the county where the property is located; or

(E) entered into a written agreement with the possessing cotenant heir regarding possession of the

property. 68

     47. Plaintiff agrees that no other cotenant heir has taken any of the above actions with regard

to the Subject Property. As stated above, there have been no property taxes on the Subject Property,

and therefore neither Defendants nor the other landowners in the action have contributed to the

property taxes. Additionally, the Subject Property is encumbered mostly by the IBWC levee,

which is maintained by the IBWC, not Defendants or the other landowners. Further, the other

cotenant heirs in this action have not challenged any exclusive possession of the Subject Property

because as discussed previously, Defendants do not appear to hold exclusive possession of the

Subject Property and do not appear to have previously asserted a claim of exclusive possession.

Lastly, no other cotenant heir has taken the actions described in Subsections (C) through (E), as it

appears they and Defendants mistakenly believed the Subject Property was owned by Plaintiff

following the transfer of the perpetual easement in 1937. Accordingly, the other landowners do

not appear to have had any reason or basis to take any of the actions described in Subsections (C)

through (E).

     48. Defendants also point out that they are the only named landowners who have responded to

Plaintiff’s complaint in this condemnation action. 69 As indicated in Plaintiff’s prior filings to the

Court, however, Plaintiff has reached an agreement with the majority of landowners named in this

action, 70 effectively preserving their interest in the Subject Property, and therefore those in




68
   Tex. Civ. Prac. & Rem. Code § 16.0265(b)(2).
69
   Dkt. No. 127 ¶ 21.
70
   At this time, the five Defendants and three other named landowners are the only individuals not in agreement with
Plaintiff in this case.
                                                     Page 16 of 19
                           Amicus Response Brief Regarding Ownership of Subject Property
     Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 17 of 19




agreement did not need to respond to Plaintiff’s complaint. 71 Additionally, any of the named

landowners could have disclaimed their interest in the Subject Property if they did not wish to

assert an interest, but only one named landowner took that action. 72

D. Five Years Following Claim of Adverse Possession

     49. Defendants lastly appear to assert that they meet Subsections (e) and (f) because no other

named landowner has contested ownership or filed an answer in this case. 73 These subsections

only arise once “a right of adverse possession is asserted by the filing of the affidavits required by

Subsection (c),” however. 74 As Defendants have not met any of the requirements outlined in

Subsection (c), including the filing of an affidavit of heirship and affidavit of adverse possession,

Subsections (e) and (f) would appear to be irrelevant. Moreover, none of the other landowners

appear to have had reason to contest ownership in this action as no claim of adverse possession

has been asserted prior to the filing of Defendants’ brief, and the other landowners did not need to

file an answer because as stated above, the majority of the other landowners are in agreement with

Plaintiff in this action. 75

     50. In sum, it does not appear that Section 16.0265 of the Texas Civil Practice & Remedies

Code applies in this case as most, if not all, of the elements do not appear to be met to support

Defendants’ claim of adverse possession by cotenant heirs.




71
   See Fed. R. Civ. P. 71.1(e).
72
   See Dkt. No. 7.
73
   Dkt. No. 127 ¶ 29.
74
   Tex. Civ. Prac. & Rem. Code § 16.0265(e)-(f).
75
   See Fed. R. Civ. P. 71.1(e).
                                                Page 17 of 19
                        Amicus Response Brief Regarding Ownership of Subject Property
    Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 18 of 19




E. Plaintiff’s Understanding of Title to the Subject Property

    51. All individuals currently named in this action claim an interest in the Subject Property. To

facilitate successful negotiations regarding just compensation, Plaintiff must first know the proper

parties to negotiate with and the share of ownership interest held by each individual.

    52. It appears that after granting the perpetual easement over the 6.10 acre Subject Property to

Hidalgo County, which subsequently conveyed the Subject Property to the United States, the heirs

of Leonardo Jackson were under the mistaken belief that they had sold the 6.10 acre Subject

Property in fee. Because of this mistaken belief, the Subject Property was not specifically

accounted for in any later surveys, partitions, or conveyances.

    53. An examination of the available title evidence does not appear to support Defendants’

contention that they hold title to the Subject Property through adverse possession by cotenant heirs

as it is a stringent statute with many elements, most of which do not appear to be met here.

    54. It therefore appears that record title to the Subject Property was held by all of Leonardo

Jackson’s original heirs and W.E. Richey when the land was partitioned in 1952, and title

subsequently passed to their heirs as each died, continuing to descend through the families by will

or intestacy as heirs passed away. Accordingly, record title to the Subject Property appears to be

currently held by the individuals named in this action as indicated in the attached Ownership List. 76

                                             VI. CONCLUSION

      Plaintiff would show that it is appropriate for the Court to determine title and the ownership

interests held by each of the owners in the Subject Property. Based on the foregoing, Plaintiff

submits that absent additional contradictory evidence submitted by any defendant hereto, it would


76
   Ex. 12 - Ownership List. David Olvera has not been included in this list because although he had an interest in the
Subject Property on the date of taking, he no longer has an interest as he has been dismissed from this action based on
his fully executed disclaimer. See Dkt. No. 40. Accordingly, the interest he held is divided amongst his siblings as
noted in Plaintiff’s amicus brief.
                                                     Page 18 of 19
                          Amicus Response Brief Regarding Ownership of Subject Property
    Case 7:19-cv-00409 Document 130 Filed on 11/04/20 in TXSD Page 19 of 19




be proper for this Court to determine title and the ownership interests in the Subject Property are

held as indicated in the attached Ownership List. Accordingly, the United States requests that the

Court determine the title owner of the Subject Property on the date of taking following

consideration of the parties’ briefs.

                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                                By:     s/ Roland D. Ramos____________
                                                        ROLAND D. RAMOS
                                                        Assistant United States Attorney
                                                        Southern District of Texas No. 3458120
                                                        Texas Bar No. 24096362
                                                        1701 W. Bus. Highway 83, Suite 600
                                                        McAllen, TX 78501
                                                        Telephone: (956) 618-8010
                                                        Facsimile: (956) 618-8016
                                                        E-mail: Roland.Ramos@usdoj.gov
                                                        Attorney for Plaintiff


                                  CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on November 4, 2020, a copy of the foregoing was served on all parties in

accordance with the Federal Rules of Civil Procedure.



                                                By:     s/ Roland D. Ramos____________
                                                        ROLAND D. RAMOS
                                                        Assistant United States Attorney




                                              Page 19 of 19
                      Amicus Response Brief Regarding Ownership of Subject Property
